Citation Nr: 1625164	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a seizure disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Even though the Veteran specifically and unambiguously withdrew his TDIU claim in writing in April 2014, this claim has continued to be listed on the October 2014 Board remand and the February 2016 supplemental statement of the case.  Because the Veteran has been led by VA to believe that the TDIU claim is still on appeal, the Board has once again listed it on the title page, above.  If he wishes to withdraw this appeal again, or to affirm his prior withdrawal, the Veteran is advised that he should write to VA and affirm his prior withdrawal.  

In October 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 Board decision remanded the claim of entitlement to an initial rating in excess of 40 percent for a seizure disorder in order to determine the current severity of this disorder in light of contradictory evidence of record.  The Board notes that two attempts were made to schedule the Veteran for such an examination (in April 2015 and October 2015), and the Veteran failed to report for either examination.  The Board notes, however, that the April 2015 examination was scheduled for shortly before he executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing J. Michael Woods as his accredited representative.  Another examination was attempted in October 2015.  The Veteran was notified of this examination, but he again failed to report.  The October 2015 examination report notes that the "Veteran stated his lawyer told him to cancel this appt."  [All capitalization omitted.]  Approximately two weeks following the missed appointment, the Veteran and J. Michael Woods parted ways.  

While the Board is uncertain whether the Veteran failed to report for the April 2015 examination based on the advice of J. Michael Woods, it is clear that his failure to report for the October 2015 was based on the advice of the attorney who is no longer representing him.  Given that the Veteran is no longer placing his claim in the hands of this attorney, the Board will give the Veteran the benefit of the doubt and will remand this claim in order to give the Veteran another opportunity to report for an examination.  Before any such examination is actually scheduled, however, the AOJ is directed to contact the Veteran and ask him whether he is willing to report for an examination.  If he indicates a willingness to report, he should be scheduled for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he is willing to report for a VA examination.  If not, then return the claims file to the Board for readjudication of his claims.

2.  If the Veteran does indicate a willingness to report for an examination, schedule the Veteran for an examination with an appropriate examiner to determine the frequency and severity of his seizures.  The entire claims file should be reviewed by the examiner, and a complete history should be obtained from the Veteran.  Any tests and studies that are deemed necessary should be completed.

Following completion of the above, the examiner should provide a detailed description of the frequency and severity of the Veteran's seizures to allow for an accurate rating of the Veteran's seizures.  The examiner should include a rationale for any opinions provided.

3.  Following completion of the above, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and the claim should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




